Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about October 19, 1992, which denied plaintiffs’ motion to amend their complaint so as to include a cause of action for wrongful restraint pursuant to CPLR 5222 (b), and dismissed the action, unanimously affirmed, with costs.
Leave to amend the complaint so as to include a cause of action that defendants, while attempting to collect judgments against plaintiff Goldstone, wrongfully restrained bank accounts belonging to the corporate plaintiffs, was properly denied, defendants’ evidence demonstrating that the bank accounts in question were regularly used to pay Goldstone’s personal expenses, and indeed functioned, as the IAS Court found, as "recipients” of his personal assets (see, Ray v Jama Prods., 74 AD2d 845, lv denied 49 NY2d 709; Plaza Hotel Assocs. v Wellington Assocs., 84 Misc 2d 777). Concur—Sullivan, J. P., Asch, Rubin and Nardelli, JJ.